PER CURIAM.
The complaint does not allege a basis for subjecting the defendant-appellant Marvin A.H. Freiman, a New York attorney, to service under the Florida long-arm statute, and his unrebutted affidavit affirmatively shows that no such basis exists. Investors Associates, Inc. v. Moss, 441 So.2d 1144 (Fla. 3d DCA 1983); Hyco Manufacturing Co. v. Rotex International Corp., 355 So.2d 471 (Fla. 3d DCA 1978); Nichols v. Seabreeze Properties, Inc., 302 So.2d 139 (Fla. 3d DCA 1974). The order denying his motion to dismiss for lack of jurisdiction over his person is therefore reversed.